COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Vastie Shakira Coleman v. The State of Texas

Appellate case number:    01-16-00252-CR

Trial court case number: 1354369

Trial court:              178th District Court of Harris County

       Appellant, Vastie Sharika Coleman, pleaded guilty to the felony offense of Injury to a Child
without an agreed recommendation from the State regarding punishment. See TEX. PENAL CODE §
22.04(a). The trial court found appellant guilty and assessed punishment at 55 years’
imprisonment. Appellant timely filed a notice of appeal.
        Appellant’s court-appointed counsel on appeal has filed a motion to withdraw from
representing appellant and an Anders brief in which he opines that no valid grounds for appeal
exist and that appellant’s appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S.
Ct. 1396, 1400 (1967). Appellant did not file a pro se response. The State has waived its
opportunity to file an appellee’s brief to reply to the brief counsel filed on appellant’s behalf.
        When this Court receives an Anders brief from an appellant’s court-appointed attorney
asserting that no arguable grounds for appeal exist, we must independently determine whether any
arguable grounds for appeal exist by conducting our own review of the entire record. Id., 87 S. Ct.
at 1400 (emphasizing that reviewing court—and not counsel—determines, after full examination
of proceedings, whether case is “wholly frivolous”); Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991) (quoting same passage from Anders). An arguable ground for appeal is a ground
that is not frivolous; it must be an argument that could “conceivably persuade the court.” In re
Schulman, 252 S.W.3d 403, 407 n.12 (Tex. Crim. App. 2008) (quoting McCoy v. Court of Appeals
of Wisc., Dist. I, 486 U.S. 429, 436, 108 S. Ct. 1895, 1901 (1988)). However, “[w]hen we identify
issues that counsel on appeal should have addressed but did not, we need not be able to say with
certainty that those issues have merit; we need only say that the issues warrant further development
by counsel on appeal.” Wilson v. State, 40 S.W.3d 192, 200 (Tex. App.—Texarkana 2001, no pet.)
(citing Wilson v. State, 976 S.W.2d 254, 257 n.4 (Tex. App.—Waco 1998, no pet.)).
        Our role in this Anders appeal is limited to determining whether arguable grounds for
appeal exist. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005). If we determine
that arguable grounds for appeal exist, we must abate the appeal and remand the case. Id. We do
not rule on the ultimate merits of any arguable issues. Id. On remand, the trial court must appoint
new counsel to represent appellant, because appellant is entitled to have new counsel address the
merits of the issues. Id. “Only after the issues have been briefed by new counsel may [we] address
the merits of the issues raised.” Id.
         In accordance with Anders, 386 U.S. at 744–45, 87 S. Ct. at 1400, and Bledsoe, 178 S.W.3d
at 826–27, we have reviewed the record and appointed counsel’s Anders brief, and we conclude
that this appeal warrants further development by counsel. Accordingly, we (1) strike the brief filed
by appellant’s current appointed counsel, Deborah Summers, (2) grant counsel’s motion to
withdraw, and (3) abate this appeal and remand the cause for the trial court to appoint new appellate
counsel to present any grounds that might support the appeal. We further order that a supplemental
clerk’s record be filed with this Court containing the name, address, and state bar number of the
new counsel appointed.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   Acting individually


Date: June 13, 2017